On December 8,1999, the Defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended; Count II: Ten (10) years in the Montana State Prison, all suspended; Count III: Ten (10) years in the Montana State Prison, all suspended; and Count IV: Ten (10) years in the Montana State Prison, all suspended. The sentences on Counts II, III, and IV shall run concurrently with each other, but consecutively to the sentence imposed in Count I.
On August 24, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Bruce Gobeo. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the defendant's sentence is affirmed, with the amendment to the judgment that the eighteen (18) month restriction prior to becoming eligible for placement in the Treasure State Correctional Training Program or any other community program be lifted, and effectively render that option available to the defendant.
Hon. Ted L. Mizner, District Court Judge